 

Exhibit 10.3

 

FORFEITURE AGREEMENT

 

Constellation Alpha Capital Corp.  

2054 Vista Parkway

Emerald View, Suite 400

West Palm Beach, FL 33411

 

DermTech, Inc.

11099 N. Torrey Pines Road, #100

La Jolla, California 92037

Attn: Steven Kemper (skemper@dermtech.com)

 

May 29, 2019

Re:Forfeiture Agreement

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in connection
with that certain Agreement and Plan of Merger, dated as of May 29, 2019 (as it
may be amended from time to time, the “Merger Agreement”), by and among
Constellation Alpha Capital Corp., a company incorporated in the British Virgin
Islands (“Constellation”), DT Merger Sub, Inc., a Delaware corporation, and
DermTech, Inc., a Delaware corporation (the “Company”), relating to the proposed
business combination between the Company and Constellation. Unless otherwise
defined herein, capitalized terms are used herein as defined in the Merger
Agreement.

 

In order to induce the Company and Constellation to enter into the Merger
Agreement and to proceed with the consummation of the Merger and the
transactions contemplated thereby, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Centripetal, LLC, a Delaware limited liability company (the “Sponsor”), hereby
agrees with the Company and Constellation as follows:

 

1.          Substantially simultaneously with, but immediately prior to, the
Effective Time, the Sponsor shall forfeit and surrender, and/or cause the
forfeiture and surrender to Constellation, for no consideration of, 2,694,779
shares of Constellation Common Stock.

 

2.          The Sponsor hereby agrees to take, and authorizes Constellation to
take, such other actions as shall be necessary to evidence such surrender and
forfeiture as of immediately prior to the Effective Time.

 

3.          This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

4.          This Letter Agreement shall automatically terminate and be of no
force and effect upon the termination of the Merger Agreement for any reason.

 

5.          No party hereto may assign either this Letter Agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party, except as provided above. Any purported assignment
in violation of this paragraph shall be void and ineffectual and shall not
operate to transfer or assign any interest or title to the purported assignee.
This Letter Agreement shall be binding on the Sponsor and its successors and
permitted assigns. Any transfer made in contravention of this Letter Agreement
shall be null and void.

 

 

 

 

6.          This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the Court of
Chancery of the State of Delaware in and for New Castle County, Delaware, and
irrevocably submit to such jurisdiction and venue, which jurisdiction and venue
shall be exclusive and (ii) waive any objection to such exclusive jurisdiction
and venue or that such courts represent an inconvenient forum.

 

7.          This Letter Agreement may be executed and delivered (including by
facsimile transmission or by electronic transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

[Signature Pages Follow]

 

2

 

 

  Centripetal, LLC       By: /s/ Rajiv Shukla     Name: Rajiv Shukla     Title:
Managing Member

 

Acknowledged and Agreed:       CONSTELLATION ALPHA CAPITAL CORP.,       By:  /s/
Rajiv Shukla     Name: Rajiv Shukla    

Title: Chairman and Chief Executive Officer



 

 

DERMTECH, INC.       By:  /s/ John Dobak     Name: John Dobak     Title: Chief
Executive Officer  

 

[Signature Page to Forfeiture Agreement]

 

 

 